DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diana Obodoako on 5/4/2022.

The application has been amended as follows: 
1. (Currently Amendment) An apparatus, comprising:
	a flexible display device;
	a support structure adjacent to the flexible display device comprising:
		a flexible surface adjacent to the flexible display device, wherein the flexible display device is on a first side of the support structure; and
	an arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism , wherein the guide mechanism is positioned substantially in a center of the support structure; and
a plurality of stability pieces, to cause the support structure to match a form of the arc bar device, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure.
9. (Currently Amendment) A display, comprising:
an organic light-emitting diode (OLED) flexible display device;
a support structure adjacent to the OLED flexible display device comprising:
	a flexible surface adjacent to the OLED flexible display device, wherein the flexible display device is on a first side of the support structure;
an arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism , wherein the guide mechanism is positioned substantially in a center of the support structure; and
a plurality of stability pieces, to cause the support structure to match a form of the arc bar, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of 
13.	(Currently Amendment) An apparatus, comprising:
	a flexible display device;
	a support structure adjacent to the flexible display device, the support structure comprising:
		a flexible surface adjacent to the flexible display device, wherein the flexible display device is on a first side of the support structure; and
		a plurality of stability pieces, to cause the support structure to match a form of an arc bar device, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, wherein the first side of the support structure is opposite to the second side of the support structure, and wherein the plurality of stability pieces are connected to each other using torqued hinges; and
	the arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism , wherein the guide mechanism is positioned substantially in a center of the support structure.


Reason for Allowance
Claims 1, 3-15 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An apparatus, comprising:
	a flexible display device;
	a support structure adjacent to the flexible display device comprising:
		a flexible surface adjacent to the flexible display device, wherein the flexible display device is on a first side of the support structure; and
	an arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism to allow the flexible display device to transform from a flat configuration to a curved configuration, wherein the guide mechanism is positioned substantially in a center of the support structure; and
a plurality of stability pieces, to cause the support structure to match a form of the arc bar device, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure.


The primary reason for allowance of independent claim 9 the prior art of record, individually or in combination does not teach or fairly suggest:
A display, comprising:
an organic light-emitting diode (OLED) flexible display device;
a support structure adjacent to the OLED flexible display device comprising:
a flexible surface adjacent to the OLED flexible display device, wherein the flexible display device is on a first side of the support structure;
an arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism to allow the OLED flexible display device to transform from a flat configuration to a curved configuration, wherein the guide mechanism is positioned substantially in a center of the support structure; and
a plurality of stability pieces, to cause the support structure to match a form of the arc bar, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the an apparatus comprising the flexible display device; a support structure adjacent to the OLED flexible display device comprising a flexible surface adjacent to the flexible display device on a first side of the support structure and arc bar device coupled to the support structure such that the a portion of the bar device is vertically slidable within the guide mechanism to transform from flat to curved configuration and the guide mechanism is positioned substantially in a center of the support structure; furthermore the specific detail of the plurality of stability pieces such as the position and operation of it, such that the stability pieces are connected to an outer most surface of the support structure, therefore, at least these configuration in combination of the remaining limitation of the entire claim 9 and the function/operation of the claim 9 as described is not 

The primary reason for allowance of independent claim 13 the prior art of record, individually or in combination does not teach or fairly suggest:
An apparatus, comprising:
	a flexible display device;
	a support structure adjacent to the flexible display device, the support structure comprising:
		a flexible surface adjacent to the flexible display device, wherein the flexible display device is on a first side of the support structure; and
		a plurality of stability pieces, to cause the support structure to match a form of an arc bar device, connected to an outer most surface of the support structure, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, wherein the first side of the support structure is opposite to the second side of the support structure, and wherein the plurality of stability pieces are connected to each other using torqued hinges; and
	the arc bar device coupled to the support structure, wherein a portion of the arc bar device is vertically slidable within a guide mechanism structure to allow the flexible display device to transform from a flat configuration to a curved configuration, wherein the guide mechanism is positioned substantially in a center of the support structure.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the an apparatus comprising the flexible display device; a support structure adjacent to the flexible display device comprising a flexible surface adjacent to the flexible display device on a first side of the support structure and arc bar device coupled to the support structure such that the a portion of the bar device is vertically slidable within the guide mechanism to transform from flat to curved configuration and the guide mechanism is positioned substantially in a center of the support structure; furthermore the specific detail of the plurality of stability pieces such as the position and operation of it, such that the stability pieces are connected to an outer most surface of the support structure, therefore, at least these configuration in combination of the remaining limitation of the entire claim 13 and the function/operation of the claim 13 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841